— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a bus operator, accumulated nine points on his driver’s license after committing several traffic infractions. As a result, claimant was disqualified from driving a bus in accordance with Vehicle and Traffic Law § 509-c (1) (d). Because a valid bus driver’s license is a requirement of claimant’s job, his employer had no choice but to dismiss him. Claimant, therefore, brought about his own discharge and this constituted a voluntary leaving of employment without good cause (see, Matter of Malaspina [Corsi], 309 NY 413, 418; Matter of Johnson [Levine], 50 AD2d 1022; Matter of Goldenthal [Levine], 50 AD2d 658).
Mahoney, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.